         Case 4:19-cv-00885-KGB Document 13 Filed 01/21/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DAVID WAYNE McCLENDON                                                               PETITIONER

v.                              Case No. 4:19-cv-00885 KGB-BD

DEXTER PAYNE, Director,
Aransas Division of Correction                                                     RESPONDENT

                                           JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

petitioner David Wayne McClendon’s petition for writ of habeas corpus is dismissed without

prejudice (Dkt. No. 1). A certificate of appealability is denied, pursuant to 28 U.S.C. § 2253(c)(1)-

(2); Rule 11(a), Rules Governing § 2254 Cases in United States District Courts.

       It is so adjudged this 21st day of January, 2021.


                                                      __________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
